Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/381,106 filed on 4/11/19. Claims 1-6, 8 & 9 are pending. Claims 7 & 10-20 have been withdrawn from consideration due to a restriction requirement.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/25/21 is acknowledged.
Applicant’s election without traverse of Species 1A in the reply filed on 7/8/21 is acknowledged.
Claims 7, 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 7
The elected species does not show a pressurized gas within the case between the solid lubricant material and interior wall. The elected species shows only a solid lubricant in Figs 4 & 5.
Claims 10-18
The elected species is drawn towards a planetary gear set with solid lubricant. The claimed limitation is drawn towards a bevel gear differential which is at least in Figs 6-8, which is not the elected species.
s 19 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,883,659 to LaBerge et al.
Claim 1
LaBerge discloses in Figs 9a & 9b,
An apparatus, comprising: a solid lubricant material (e.g. 20) having a melting point temperature at which it enters a fluid lubricant state; a component (e.g. 10i) configured to move during operation, the component physically coupled to the solid lubricant material in a manner that allows the transfer of heat energy to the solid lubricant material (e.g. 20 attached to 70, Fig 9b), and wherein the solid lubricant 
Claim 2
The apparatus of claim 1, further comprising: a case (e.g. 70) surrounding the solid lubricant material; and one or more openings (e.g. 50) in the case, wherein the openings are adapted to allow the fluid lubricant to flow onto the component.
Claim 8
The apparatus of claim 2, wherein the case comprises a metal alloy adapted to transfer heat from the component to the solid lubricant material (e.g. 70 is made of metal which heats up and transfers heat to activate solid lubricant Column 6, lines 35-56).
Claim 9
The apparatus of claim 1, wherein the melting point temperature for the lubricant material is greater than a gearbox normal operating temperature by a threshold amount, wherein the threshold amount ensures that the lubricant material enters a fluid state only in an overheat condition (Column 4, lines 56-67, the selected material is used so it will not activate at normal operating temperatures).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Ziegler ‘949 teaches a planetary gear set with an outer layer of solid lubricant, but lacks distributing the lubricant in response to a melting temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN LE/Primary Examiner, Art Unit 3659